EFFRON, Judge
(concurring in the result):
Appellant was convicted of wrongful use of marijuana “between on or about 28 March 1993 and on or about 28 April 1993,” in violation of Article 112a, Uniform Code of Military Justice, 10 USC § 912a. To obtain a conviction for drug use, the Government was required to prove that appellant had “[kjnowledge of the presence of’ marijuana. See also para. 37c(10), Part IV, Manual for Courts-Martial, United States (1995 ed.) (effective January 21,1994).
The Government had no direct evidence that appellant knew he had consumed marijuana. No witness had ever seen him use, possess, or exhibit the effects of marijuana before, during, or after the charged period of use. The Government’s only significant evidence was a positive urinalysis result. Under applicable law, the Government relied on a permissive inference that “[k]nowledge of the presence of the controlled substance may be inferred from the presence of the controlled substance in the accused’s body____” Id.
Appellant sought to rebut the inference of knowing use by introducing statements of others that they had not seen him use marijuana. The military judge permitted witnesses to testify as to non-use during the charged period. He refused to permit appellant to introduce evidence of non-use contained in written statements covering a longer period of time, however, even though defense counsel specifically contended that, among other grounds for admissibility, such evidence was “consistent with the defense which we’ve asserted of unknowing [ingestion] and the element of the offense of knowledge.”
The military judge relied on Mil.R.Evid. 405(b), Manual, supra, for the proposition that the evidence offered by appellant constituted evidence of his good military character and law-abiding behavior, which can be proved only through opinion and reputation testimony and not through specific instances of conduct. As illustrated in the material quoted by Judge Sullivan from Government of the Virgin Islands v. Grant, 775 F.2d 508, *115511-12 (3d Cir. 1985), there is considerable debate concerning whether testimony as to the absence of specific instances of conduct constitutes opinion testimony or whether it constitutes multiple instances of good conduct.
In a urinalysis case, where the only evidence of use is a laboratory report, it is difficult to discern the difference between opinion testimony that an individual is drug-free and testimony that the witness has never observed the individual use drugs. I would not foreclose the contention, if clearly litigated, that the best means of communicating an opinion that a person is drug-free is through testimony that the witness has never observed the individual use drugs.
In addition, I also would not foreclose the contention that evidence of non-use, even if treated as multiple incidents of conduct, is admissible under Mil.R.Evid. 404(b) in a urinalysis case to rebut the inference that mere presence of a metabolite in the urine proves knowing use. Mil.R.Evid. 404(b) permits introduction of evidence of “other ... acts,” not as evidence of character but as “proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident____” (Emphasis added.) Extrinsic evidence of conduct frequently is admitted to prove a person’s state of mind. E.g., United States v. Dorsey, 38 MJ 244 (CMA 1993) (evidence of uncharged misconduct admissible to prove intent). In a urinalysis case, where the Government cannot prove use on any particular date and has no direct evidence of knowing use, an accused may have a strong argument that evidence of non-use is admissible as extrinsic evidence on the issue of knowledge.
I agree with the majority, however, that in the case before us, any error is harmless in view of the considerable live testimony that was admitted by the military judge as direct evidence of non-use.